Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-7 are allowed because the prior art fail to  teach  the frame that includes an exposing hole portion through which the non-transitory memory is exposed from the frame, and a recessed portion that is adjacent to the exposing hole portion the recessed portion is further recessed, in a direction away from the cleaning member, than a surface in which the exposing hole portion is provided, and is configured to store foreign matters removed from the photosensitive drum by the cleaning member in combination with remaining limitations of claims 1-7.
Claim 8 is allowed because the prior art fail to teach the frame that includes an exposing hole portion through which the non-transitory memory is exposed from the frame, and a recessed portion that is adjacent to the exposing hole portion in the direction of the rotational axis, and wherein the recessed portion is further recessed, in a direction away from the cleaning member, than a surface in which the exposing hole portion is provided, and is configured to store foreign matters removed from the photosensitive drum by the cleaning member in combination with remaining limitations of claims 8.
Claims 9-15 are allowed because the prior art fail to teach the frame that includes an exposing hole portion through which the non-transitory memory is exposed from the frame, and a recessed portion that is adjacent to the exposing hole portion in a direction 
Claims 16-17 are allowed because the prior art fail to teach the frame that includes an exposing hole portion through which the non-transitory memory is exposed from the frame, and a recessed portion that is adjacent to the exposing hole portion in a direction of the rotational axis and that is recessed in a direction from the photosensitive drum toward the transfer roller in combination with remaining limitations of claims 16-17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852